      Case 1:09-cv-01912-RA-SDA Document 295 Filed 08/12/20 Page 1 of 1


                                                                 USDC-SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC#:
                                                                 DATE FILED: 8/12/2020
 SAMUEL SMALL,

                               Plaintiff,
                                                                09-CV-1912 (RA)
                        v.
                                                                     ORDER
 CITY OF NEW YORK et al.,

                               Defendants.

RONNIE ABRAMS, United States District Judge:

       The Court will hold a telephone conference to discuss scheduling this Friday, August 14,

2020 at 3 PM. The parties shall use the dial-in information provided below to call into the

conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is

open to the public.

SO ORDERED.

 Dated:   August 12, 2020
          New York, New York

                                                            RONNIE ABRAMS
                                                         United States District Judge
